                                               Case 2:19-cv-00426-JAD-NJK Document 12 Filed 05/23/19 Page 1 of 3




                                        1   WHITNEY L. WELCH-KIRMSE
                                            Nevada Bar No. 12129
                                        2   JASON K. HICKS
                                            Nevada Bar No. 13149
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        5   Fax:         (702) 792-9002
                                            Email: welchkirmsew@gtlaw.com
                                        6          hicksja@gtlaw.com

                                        7   Attorneys for Plaintiff

                                        8                                     UNITED STATES DISTRICT COURT

                                        9                                             DISTRICT OF NEVADA

                                       10
                                            K & K RESIDENTIAL LLC, a Nevada limited                     Case No.: 2:19-cv-426-JAD-NJK
                                       11   liability company,
10845 Griffith Peak Drive, Suite 600




                                       12                              Plaintiff,                       STIPULATION AND [PROPOSED]
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP




                                                                                                        ORDER TO STAY ALL CASE-
      (702) 792-9002 (fax)
          (702) 792-3773




                                       13            vs.                                                RELATED DEADLINES
                                       14   UNITED STATES OF AMERICA;                                   (First Request)
                                            CENTRAL TELEPHONE COMPANY d/b/a
                                       15   CENTURYLINK NEVADA, a Delaware
                                            corporation; DOE individuals I – X, and
                                       16   ROE entities I – X, inclusive,
                                       17                              Defendants.
                                       18

                                       19           Plaintiff K&K Residential LLC (“Plaintiff”) and Defendant Central Telephone Company

                                       20   d/b/a CenturyLink Nevada (“CenturyLink”), by and through their attorneys of record, hereby

                                       21   stipulate and request that the Court enter an order staying all case-related deadlines to allow for a

                                       22   possible early resolution of this case without incurring unnecessary expenses. This stipulation is

                                       23   made and based upon the following:

                                       24           1.          Plaintiff filed its Complaint for quiet title and declaratory relief against CenturyLink

                                       25   and the United States on March 13, 2019. ECF No. 1. Plaintiff seeks to quiet title to an easement on

                                       26   a piece of its land that is believed to have been, or currently be, held by the United States,

                                       27   CenturyLink, or some other third-party. Id.

                                       28           2.          CenturyLink filed its Answer on April 9, 2019. ECF No. 9.

                                                                                                    1
                                            ACTIVE 43549499v1
                                               Case 2:19-cv-00426-JAD-NJK Document 12 Filed 05/23/19 Page 2 of 3




                                        1           3.          Since then, Plaintiff has been informed by defendant the United States that the United
                                        2   States might hold title to the easement. Plaintiff and the United States have been working towards
                                        3   determining whether the United States it does in fact hold title, or whether it transferred it to
                                        4   CenturyLink or some other third-party. In light of this, Plaintiff has given the United States an open
                                        5   extension of time to file its response while they work through the process.
                                        6           4.          This necessarily requires Plaintiff to work with representatives from the United States
                                        7   Air Force. Plaintiff is currently cooperating with the Air Force in exchanging documents and
                                        8   otherwise participating in the Air Force’s process.
                                        9           5.          Plaintiff is hopeful that the United States does indeed hold title to the easement as the
                                       10   United States has informed Plaintiff it would be willing to relinquish title. However, based upon
                                       11   communications with the Air Force, there exists an air of uncertainty that is yet to be resolved.
10845 Griffith Peak Drive, Suite 600




                                       12   Plaintiff has been informed by the Air Force that this bureaucratic process takes four to six weeks.
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       13           6.          In light of the fact that Plaintiff and the United States are working to determine
                                       14   ownership of the easement and, if the United States does hold title, resolve this matter, Plaintiff and
                                       15   CenturyLink respectfully request that the Court stay all case-related deadlines to allow for a possible
                                       16   early resolution of this case without incurring unnecessary expenses, and permit Plaintiff and
                                       17   CenturyLink to file a status report in sixty (60) days.
                                       18           7.          This is the first request for the relief sought herein, and it is requested in good faith
                                       19   and not for purposes of delay.
                                       20    DATED this 23rd day of May, 2019.                       DATED this 23rd day of May, 2019.
                                       21    MCDONALD CARANO LLP                                     GREENBERG TRAURIG, LLP
                                       22
                                              /s/ Matthew Addison                                     /s/ Jason Hicks
                                       23    MATTHEW C. ADDISON, ESQ.                                WHITNEY L. WELCH-KIRMSE, ESQ.
                                             Nevada Bar No. 4201                                     Nevada Bar No. 12129
                                       24    100 W. Liberty St., 10th Floor                          JASON K. HICKS, ESQ.
                                             Reno, Nevada 89501                                      Nevada Bar No. 13149
                                       25                                                            10845 Griffith Peak Drive, Suite 600
                                             Attorneys for CenturyLink                               Las Vegas, Nevada 89135
                                       26
                                                                                                     Attorneys for Plaintiff
                                       27

                                       28

                                                                                                     2
                                            ACTIVE 43549499v1
                                               Case 2:19-cv-00426-JAD-NJK Document 12 Filed 05/23/19 Page 3 of 3




                                        1                                                ORDER
                                        2           In consideration of the parties’ stipulation, and with good cause appearing, IT IS HEREBY
                                        3   ORDERED that all case-related deadlines in this matter are STAYED.
                                        4           IT IS FURTHER ORDERED that the parties shall file a status report by July 22, 2019.
                                        5                 May___
                                                    DATED this 24,day
                                                                   2019
                                                                      of _________ 2019.
                                        6

                                        7                                                    UNITED STATES MAGISTRATE JUDGE

                                        8

                                        9

                                       10

                                       11
10845 Griffith Peak Drive, Suite 600




                                       12
    Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       13

                                       14

                                       15

                                       16
                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                                                                            3
                                            ACTIVE 43549499v1
